Title: To George Washington from Richard Varick, 21 February 1782
From: Varick, Richard
To: Washington, George


                  
                     Dear General
                     Poughkeepsie Feby 21. 1782.
                  
                  In Compliance with Your Excellency’s Directions I have examined the Volumes of General orders & find them recorded to the 30th April 1780. inclusive.
                  Upon arranging the Proceedings of the Councils of War for Transcription I have Reason to suppose that some are deficient; especially in 1776; I therefore submit it to Your Excellency, whether it will not be expedient to apply to Mr Thomson the Secretary of Congress for the whole which he may have, subject to be returned when recorded, for I suppose he has filed them in such Manner as to be easy of Access.  From those and such as I have, I shall probably be able to collect the whole in their Order.
                  Since I wrote Your Excellency on the 14th I am informed by Letter from a Brother of Mr Ray (whom I intended to employ & had desired to repair to this Place immediately), that that Young Gentleman has been taken ill & is not likely to recover soon, if ever, and that he has given up all Hopes of acting as a Writer under me, I shall therefore look out elsewhere.
                  With Respect to the Distribution of the 500 Dollars recd on the 19th I am to inform Your Excellency, that I have paid to
                  Mr Sickels150DsMr Glean100.Mr Myer (dischd)            50.Reserved for    Mr Dunscomb (do) 50. Mr Hughes (do)  50.   400.Appropriated to my own Use 100.  500.   Dollars.
                  With the highest respect & regard I have the Honor to be Your Excellency’s Most Obedt Servt
                  
                     Richd Varick
                  
               